               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MOISE JEROME                       :             CIVIL ACTION
                                   :
          v.                       :
                                   :
PHILADELPHIA HOUSING AUTHORITY,    :
et al.                             :             NO. 19-272

                               ORDER

          AND NOW, this 13th day of January, 2020, for the

reasons set forth in the accompanying Memorandum, it is hereby

ORDERED that:

          (1)   the motion of defendants for summary judgment

(Doc. # 32) is GRANTED; and

          (2)   the motion of plaintiff for leave to amend the

complaint (Doc. # 37) is DENIED.

                                       BY THE COURT:



                                       /s/ Harvey Bartle III
                                                                 J.
